Citation Nr: 1437285	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  03-29 179A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) disability compensation in the amount of $20,710.90, to include validity of the debt.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Attorney




INTRODUCTION

The Veteran served on active duty from October 1961 to July 1965.

This matter came before the Board of Veteran's Appeals (Board) on appeal from a March 1998 decision by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) at the Regional Office (RO) in Waco, Texas.  Jurisdiction over the appeal was transferred to the RO in Atlanta, Georgia.  In an April 2013 decision, the Board denied the issue on appeal.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) dated in January 2014, the Court, in an April 2014 Order, vacated the Board's April 2013 decision and remanded the matter to the Board.

The Board notes that when the Board initially adjudicated this claim, in a separate decision, also dated in April 2013, the Board remanded the issues of service connection for a psychiatric disorder and erectile dysfunction.  These issues are still under development at the Agency of Original Jurisdiction (AOJ). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to directives in the JMR, the Board finds that a paid and due audit should be conducted to determine the amount of monies which were issued while he was on parole from October 18, 1989 to August 20, 1991, and from January 10, 1992 to June 22, 1993.  The JMR indicated that VA was aware of these releases and thus, 38 C.F.R. § 3.665(i) should not have been applied.  Therefore, the debt should be recalculated, excluding these two periods.

The matter of a waiver must be deferred while the validity of the debt is resolved.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Complete a paid and due audit of the Veteran's benefits which were issued while he was on parole from October 18, 1989 to August 20, 1991, and from January 10, 1992 to June 22, 1993.  

The debt should be recalculated, excluding these two periods.

2.  Then readjudicate the preliminary question of the validity of this debt (the amount of it and its method of creation), taking into consideration the recalculation.  Thereafter, consider his request for waiver of the overpayment.  If, upon completion of the requested action this appeal is not resolved to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



